DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (hereinafter “Ko”), US Pub. No. 2021/0056913. 
Regarding claim 1, Ko teaches a display panel (fig. 1), the display panel having a first display area and a second display area, and the second display area at least partially surrounding the first display area (figs. 3A, 3B, elements AA1 and AA2); and the display panel comprising: a plurality of first pixel units arranged in the first display area (AA2, figs. 7 and 8); and a plurality of second pixel units arranged in the second display area (AA1, figs. 5 and 6), 
Regarding claim 15, Ko teaches wherein the display panel further has a transition area, and along at least one of the first direction or the second direction, the transition area is located between the first display area and the second display area (figs. 5-8, transmissive regions TA); and the display panel further comprises a plurality of third pixel units arranged in the transition area, wherein the density of the plurality of the first pixel units is smaller than a density of the plurality of third pixel units, and the density of the plurality of third pixel units is smaller than the density of the plurality of second pixel units ([0096-0101]).

Regarding claim 19, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 20, it is a method of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-14, 16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, teaches or fairly suggests, the specific elements comprising the particular specifications and measurements described in the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622